 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDWashington Mailers' Union No.29 andThe McCallPrintingCompany,Mid-AtlanticDivisionandBookbinders and Bindery Workers Union No. 144.Case 5-CD-134III.THE DISPUTEA. Background and Factsof theDisputeAugust 22, 1969DECISION AND DETERMINATION OFDISPUTEBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND ZAGORIAThis is a proceeding under Section 10(k) of theNationalLaborRelationsAct,asamended,following a charge filedby TheMcCall PrintingCompany, Mid-Atlantic Division,herein called theEmployer,alleging a violation of Section 8(b)(4)(D)by Washington Mailers' Union No. 29,herein calledtheMailers.Pursuant to notice,a hearing was heldon May 22 and May 23, 1969, in Washington, D.C.,beforeMaurice J. Nelligan,Jr.,HearingOfficer.The Employer,theMailers,and Bookbinders andBinderyWorkers Union No. 144, herein calledBookbinders, appeared at the hearing and wereafforded full opportunity to be heard,to examineand to cross-examine witnesses,and to adduceevidence bearing on the issues.Allparties filedbriefs with the National Labor Relations Board.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefreefromprejudicialerror.They are herebyaffirmed.Upon the entire record in this case, theBoard makes the following findings:1.THE BUSINESS OF THE EMPLOYERThe Employer is engaged in the business ofprintingmagazines at its Glen Dale, Maryland,plant.During the preceding year the Employer soldand shipped directly to customers located outside oftheState of Maryland goods valued in excess of$50,000.We find, accordingly, that the Employer isengaged in commerce within the meaning of the Actand that it will effectuate the policies of the Act toassert jurisdiction herein.II.THELABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that theMailers and the Bookbinders are labor organizationswithin the meaning of Section2(5) of the Act.The dispute concerns the work of operatingmailingheadswhich affix address labels ontomagazinesandotherpublications.AttheEmployer's plant, this work had heretofore beenperformed by mailers, using Cheshire machines,after the magazines had been stitched or stapledtogether and cut to uniform size in the binderydepartment,' and then manually stacked on skidsand moved to the mailroom. After completion ofthemailing head operation, mailers separated themagazines according to zip code, tied them inbundles, and placed them in mail bags.Inorder to eliminate the need for carryingmagazinesfrom the bindery to the mailingdepartment, and to eliminate the function of handfeeding the Cheshire machines, as well as to providetheadded feature of a loose card inserter, theEmployer introduced a KAA Magnacraft machineinto the plant. Such a machine can be automaticallyfed by a rolling belt when attached to the binderyequipment. Under this layout, after a magazine istrimmed by the binder, the Magnacraft will performa loose card insertion function as well as the mailinghead function formerly performed by the Cheshiremachine.Operation of the Magnacraft mailing head isalmost identical to the operation of the Cheshire. Aperiod of 30 days to 6 months is required in order tobecome proficient in the operation of a mailinghead.When the Magnacraft was purchased, mailersreceived factory training in its operation. They alsooperated two dry runs after it was delivered.InOctober 1968, the Employer began to utilizethe loose card inserter on the Magnacraft, assigningthis operation to the bookbinders. The Magnacraftwas attached to the bindery equipment and operatedin the bindery section which is separated by a 9-footaisle from the area where mailers normally work.On January 29, 1969, the Employer operated theMagnacraft mailing head for the first time. On thatoccasion, themailers ran the mailing head, andperformed the separating, tying, and baggingfunctionsatthemachine rather than in themailroom.The bookbinders then shut off theequipment and walked off the job.The Bookbinders made the assignment to themailers, of operating the Magnacraft, the subject ofa grievance under the Bookbinders' contract. In aproceeding to which the Mailers were not made aparty,thearbitratorruledthatthecollective-bargaining contract between the Employerand the Bookbinders required the Employer toassign the disputed work to the bookbinders since,under that agreement, the bookbinders are entitledtooperate "mailing equipment when attached to'By use of machinery operatedby theBookbinders178 NLRBNo.28 WASHINGTON MAILERS' UNION NO. 29existing bindery equipment". The Mailers threatenedto walk off the job if this award were honored and,thereafter, in an arbitration proceeding involving theEmployerandtheMailers,towhichtheBookbinders were not made a party, the Mailersprevailed.The arbitrator found that the work indispute is covered by the contract's grant to themailers of the work of "the attaching of addresses.or the imprinting or attaching of addresses .. .by automatic mailing machines." The arbitratorfurther found that the contract did not limit themailers to "strict geographical lines within theconfines of the plant."Neither union has been certified by the Board. Itisclear that the operation of the KAA Magnacraftmailing head was within the contemplation of theparties when both the Bookbinders' contract and theMailers'contractwere negotiated and that theEmployer, in each case, contracted to assign thedisputedwork.Although the Employer initiallyassigned thework to mailers, and, as noted,provided for their factory training in the operationof the new machine, the Employer changed itsposition at the hearing herein and now seeks to havetheBoard assign the work to bookbinders. If theBoard honors this request, the Employer has statedits intention to assign the work of separating, tying,andbaggingmagazinesaftertheyhavebeenaddressed, to employees represented by anotherBookbinders'Union,Local42.Employeesrepresentedby that local normally perform thesubsidiary operations when Local 144 bookbindersoperate a machine.At the two or three other plants in the UnitedStates which use the Magnacraft and employ bothemployeesrepresentedbytheMailersandemployees represented by Bookbinders,mailersoperate the mailing heads. On the other hand, thisEmployer uses the Magnacraft in its Dayton, Ohio,plant,wheremailers are not employed, and themailingheadsareoperatedbybookbinders.Numerous printing plants throughout the countryutilizebookbinderstooperatemailingheadmachines.B.The Work in DisputeThe work in dispute is the operation of mailingheadsonMagnacraftKAA machines at theEmployer's Glen Dale, Maryland, plant.C. Contentionsof thePartiesIn support of its contention that the disputedwork should be assigned to bookbinders, theEmployer argues that such an assignment would bemore economical and would provide for greaterflexibility thanwould be obtained by having thework performed by mailers. Thus, the Employerasserts that the operator of the bindery equipmentcould also operate the mailing head and would also195be available for other bindery work when work ontheintegratedmachinewasnotavailable.Additionally, as noted, if the mailing head operationisassigned to bookbinders, the Employer intends toassign the subsidiary mailing functions to membersof another Bookbinders' local, rather than tomailers. The last mentioned anticipated assignment,itisestimated, would result in a $1 per hour peremployee savings for the Employer as a result ofdifferent contract wage rates.The Bookbinders relies on the factors of employerpreference,contract language, and a supposedindustry custom under which when two mechanicalfunctionsareintegrated,jurisdictionover thepreviously lesser function passes to the craft withjurisdiction over the previously greater function. TheBookbinders also points out that its membersperform a substantial amount of mailing work,includingtheoperationofmailingheads,incommercial printing shops throughout the country.The Mailers relies on the fact that operation oftheMagnacraft mailing head virtually duplicates thework its members have long performed on theCheshire2and is in fact, a direct substitutiontherefor.Italsourges the Employer's initialassignment of the work to mailers, the superiorskills of mailers in performing this operation, andthe fact that area and industry practices with respectto the operation of the Magnacraft mailing head,limitedas they are, favor mailers. Finally, theMailers points out that if the disputed work isawarded to bookbinders, and the Employer thenfollows through on its stated intention to assign thesubsidiarymailingfunctionstoemployeesrepresented by another Bookbinders' local, mailerscould loose a substantial number of jobs.D. Applicability of the StatuteThe charges herein allege a violation of Section8(b)(4)(D) of the Act. The record shows, and theMailers concedes, that on March 27, 1969, Mailersthreatened to strike if the disputed work wereassigned to bookbinders. On the basis of the entirerecord, we conclude that there is reasonable cause tobelieve that a violation of Section 8(b)(4)(D) hasoccurred and that the dispute is properly before theBoard for determination.E. The Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various relevant factors.''Mailers will,in any event, continue to operate the Cheshire on thoseitems that go directly to the mailroom from the pressroom and do not passthrough the bindery.'N L R B v. Radio Television Broadcast EngineersUnionLocal 1222,International Brotherhood of ElectricalWorkers(Columbia BroadcastingSystem),364 U S 573,International Association of Machinists, LodgeNo 1743, AFL-CIO (JA Jones Construction Company),135NLRB1402, 1411 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDCertain factors usually considered by the Board injurisdictional dispute cases provide little assistanceindetermining the instant dispute. Thus, neitherunion has been certified by the Board as theexclusivebargaining representative of employeesengaged in performing the work in question.However, both unions obtained from the Employercontract language clearly conferring jurisdiction overthework,and these contracts have been soconstruedbyarbitrators.While the evidencepertaining to area and industry practice favors theMailers, in that other printing plants, utilizing theMagnacraftandemployingbothmailersandbookbinders, have assigned the disputed work tomailers, use of the Magnacraft is not sufficientlywidespread for a clear practice to have emerged.The factor of skill is initially favorable to mailersbothbecauseoftheirpreviousexperience inoperating the Cheshire machine and because theyhave received factory training on the Magnacraftmailing head. However, it is clear from the recordthat given a period of training, bookbinders arecapable of performing the work.The Employer's contention that assignment of thework to bookbinders will effect an economy andprovide greater flexibility of operations does notwithstand scrutiny. Thus, if the work is assigned tobookbinders, the same employee who operates thebindery equipment could also take charge of themailing head. On the other hand, if the mailers areassigned the work, the employee assigned to theoperation of the mailing head would also assist inthe performance of the subsidiary mailing functions.In either case, the total number of employees neededto perform the bindery and mailing functions on,and adjacent to, the machine would be the same. Atthe hearing, the Employer ultimately conceded thatitcould achieve no economy from the resolution ofthis dispute in and of itself, and that any "straighthourly economy" would be derived solely from thewage savings to be realized by the reassignment ofsubsidiarymailing functions now performed bymailerstoemployees representedbyanotherBookbinders' local, a matter not now before us.In these circumstances, where other factors do notpredominate in favor of the claim of either union,the factor of most compelling significance is thatunder established past practice at the Employer'splant the operation of the mailing heads has been afunction lodged in the mailers unit." Although thework in dispute is to be performed on theMagnacraft rather than the Cheshire, the work is adirect substitution for, and in lieu of, identical workperformed by mailers on Cheshire mailing heads inthe same plant. Transferral of this function frommailers to bookbinders would have the effect ofsubtracting from the quantum of work available formembers of the mailers' unit while addingpro tantoto that of the bookbinders. Moreover, as observedby the arbitrator to the contract dispute between theEmployer and the Mailers:Finally, itmakes good collective bargainingsense for the employees in the Mailers unit tooperate the KAA mailing head because the workis identical with the Cheshire machines. It wouldnot be in keeping with sound collective bargainingprinciples for the operators of the KAA mailinghead to be excluded from a bargaining unit ofemployees performing precisely the same functionbecause they are working across an open aisle 10to 20 feet away.In light of the above, we conclude that mailersrepresented byWashington Mailers Union No. 29are entitled to the disputed work and we shall,determine the dispute in their favor.Inmaking this determination, we are assigningthe disputed work to mailers who are represented byMailersUnion No. 29, but not to the MailersUnion or its members. Our present determination islimited to the particular dispute which gave rise tothis proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, theNational Labor Relations Boardherebymakes the following Determination ofDispute.Mailers employed by the Employer who arecurrently represented by Washington Mailers' UnionNo. 29, are entitled to perform the work ofoperating the mailing heads on Magnacraft KAAmachines at the Employer's Glen Dale, Maryland,plant.'SeeWomen's Bindery Union,Local No.42, International BrotherhoodofBookbinders,AFL-CIO (NationalPublishingDivision,McCallCorporation),150 NLRB 388